Citation Nr: 1413373	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to residuals of hypertension. 

2. Entitlement to service connection for sinus tachycardia, claimed as a heart problem, to include as secondary to residuals of hypertension. 

3. Entitlement to service connection for bilateral ankle disability, to include as secondary to residuals of hypertension. 
 
4. Entitlement to service connection for a psychiatric disorder, to include as secondary to residuals of hypertension.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.

In a June 2013 Board decision, the Board reopened the Veteran's claim for service connection for a back disability and remanded that claim as well as his claims for service connection for sinus tachycardia, bilateral ankle disability, and a psychiatric disorder.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In May 2011, a Board hearing was held at the RO; the transcript is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



FINDINGS OF FACT

1. The Veteran's bilateral ankle disability was not incurred in or as a result of service, nor is it secondary to his hypertension, to include medication prescribed for that condition.

2. The Veteran has experienced sinus tachycardia but does not have an underlying heart disability manifest with an irregular heartbeat for which service connection can be granted.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).

2. The criteria for service connection for sinus tachycardia have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2013).  

A May 2009 letter satisfied the duty to notify provisions   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The undersigned Acting VLJ who conducted the May 2011 Board hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the Acting VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159 (c)(2).  

VA examinations were conducted in September 2009, February 2010, November 2010, and July 2013.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues of service connection for a bilateral ankle disability and sinus tachycardia.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

For certain chronic diseases service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that the medication prescribed to treat his hypertension, Nifedipine, which he took for 20 years, caused his weight gain and obesity which caused additional disabilities, specifically a back disability, sinus tachycardia, bilateral ankle disability, and a psychiatric disorder.

The Veteran has reported he started taking Nifedipine in 1995 to treat his service-connected hypertension.  VA treatment records show he stopped taking the medication in March 2009.

As discussed in its June 2013 decision, the Board has found that the Veteran's use of Nifedipine for his service-connected hypertension for 20 years caused or contributed to his weight gain.

In a July 2010 statement Dr. MP, one of the Veteran's treating physicians, stated that he strongly believes that Nifedipine has caused and is directly responsible for multiple side effects which include weight gain, reflux disease and balance problems.  The removal of the drug in March 2009 resulted in stable weight loss and resolution of GERD symptoms.  Dr. MP noted that the Veteran has accumulated injuries over the last 20 years due to multiple falls which, combined with his weight, resulted in severe limitation to exercise, complicating any weight loss management.  

In November 2010 a VA examiner stated that most research based on credible sources such as the Mayo Clinic do confirm some weight gain from the medication, but most are less than 60 pounds and can be lost once medication is stopped.  The examiner noted that the Veteran stopped the medication in May 2009 but his obesity persisted. 

In a May 2011 statement Dr. MP expanded his opinion, explaining that he proposed a more complex pathophysiological sequence that the weight gain initiated by Nifedipine was exacerbated not only by persistent dosing of the medication, but by recurrent musculoskeletal injuries which started with falls soon after the start of Nifedipine, noting that light headedness, dizziness and balance problems are some of the well-known side effects of Nifedipine, and that recurrent injuries and subsequent mobility and activity decrease contributed to the worsening obesity.  

In July 2013 the Veteran was afforded a new VA examination.  The examiner opined that the Veteran's claimed back, heart, and ankle disabilities are not due to or aggravated by the amount of weight gain that can reasonably be attributed to Nifedipine.  The examiner explained that medical literature supports the possibility of between 10 and 40 pounds of liquid weight gain due to Nifedipine.  The examiner noted that even 40 pounds represents a very small component of the Veteran's excessive body mass.  The examiner noted that in March 1986 the Veteran weighed 295 pounds and was up to 348 pounds around the time Nifedipine was added in 1990.  His weight continued to trend upward over the years, including after the Veteran quit taking Nifedipine, and was 595 pounds at the time of the examination.

Ankle

The Veteran has not contended and service treatment records do not show that he injured his ankle in service.  Rather, the Veteran contends that his current bilateral ankle disability is due to side-effects of Nifedipine.  He has stated both that the medication caused dizziness, which caused him to fall and injure his left ankle, and that it caused weight gain, which has resulted in his current bilateral ankle disability.

VA treatment records reflect that the Veteran sought treatment in February 2007 for his left ankle, reporting he had slipped on ice.  He underwent open reduction internal fixation (ORIF) surgery.  He reported increased ankle pain after slipping and falling again in September 2007.

The Veteran was afforded a VA examination in September 2009.  He reported his bilateral ankle condition began 15 years prior.  He reported his ankles became sore with weight bearing when he first began gaining weight, but wasn't serious until he slipped on ice and broke his left ankle.  The VA examiner attributed the Veteran's current left ankle pain to his 2007 fracture and subsequent ORIF and hardware and his right ankle pain to a bone spur and chronic stress and strain due to the Veteran's size.

 A December 2009 VA treatment record reflects that the Veteran reported falling on ice two weeks prior and re-injuring his ankle.

At his May 2011 Board hearing the Veteran stated that the Nifedipine caused him to be lightheaded and dizzy and it was because he was dizzy that he fell and broke his left ankle.  He also reported dizziness preceded his 2007 fall at his September 2013 VA examination.

The September 2013 VA examiner diagnosed a history of left ankle fracture and surgery and osteoarthritis of both ankles consistent with the Veteran's history, age, body habitus, and lifestyle.  The examiner opined that the Veteran's ankle condition is not due to weight gain from Nifedipine.

Addressing first the Veteran's contention that his prescribed Nifedipine caused dizziness, which in turn caused him to fall, injuring his left ankle in 2007, the Board finds that the evidence does not support the Veteran's contention.  At the time of the fall, the Veteran's VA treatment records reflect that he reported slipping on ice, with no mention of dizziness.  Further, there is no complaint of dizziness anywhere in the Veteran's VA treatment records during that time period and in April 2007 and March 2008 the Veteran is noted to specifically deny experiencing dizziness.  

While the Board recognizes Dr. MP's statements that dizziness can be a side effect of Nifedipine and acknowledges the Veteran's competency to report experiencing dizziness, the Board finds the Veteran's recent contention that dizziness caused his 2007 fall in which he injured his left ankle to not be credible given that at the time he attributed the fall only to slipping on ice.  The Board puts greater weight in the contemporaneous medical record rather than the Veteran's later description of the incident made for purposes of seeking benefits, and notes that even in his initial claims the Veteran did not attribute his ankle disabilities to falling from dizziness.  The Board accepts Dr. MP's contention that dizziness can be a side effect of the medication but finds that the record does not support that the Veteran was found to have or complained of such a side effect, particularly in relation to his 2007 fall.

The Board further finds that the evidence does not support that the Veteran's weight gain from Nifedipine is the cause of his bilateral ankle disability.  Although  the evidence does suggest that the Veteran's excessive weight contributes to his ankle problems, even giving the Veteran the benefit of the doubt, the evidence supports that Nifedipine caused only a percentage of the Veteran's weight gain.  The Board accepts that taking Nifedipine caused the Veteran to gain some weight, but finds that the most probative medical evidence suggests that the weight gain attributable to the Nifedipine does not account for the vast majority of the Veteran's weight, and thus did not cause or aggravate the Veteran's bilateral ankle condition.  The Board gives significant probative weight to the opinion of the September 2013 VA examiner, who offered a reasoned and well-supported opinion.  

Although the Veteran himself has opined that his weight gain from Nifedipine is the cause of his bilateral ankle disability, the Board finds that as a lay person the Veteran does not have the education, training, or experience to offer such a complicated medical etiology opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

	Heart

The Veteran contends that he has a heart condition, specifically sinus tachycardia, due to side-effects of Nifedipine.

Sinus tachycardia was noted on two EKGs done in 2009.  An April 2009 record noted multiple symptomatic episodes of likely sinus tachycardia.

The Veteran was afforded a VA examination in September 2009.  The examiner diagnosed sinus tachycardia due to deconditioning as well as Nifedipine, noting that the Veteran's symptoms improved after he discontinued the medication.

The Veteran underwent another VA examination in February 2010.  The examiner found no tachycardia on examination and noted VA hospital records also did not show any episodes.  The examiner concluded that the Veteran may have episodes of sinus tachycardia probably due to his deconditioning and obesity.  The examiner opined that the episodes are less likely than not due to any of the Veteran's present or past medications.

The July 2013 VA examiner stated that the Veteran has no clear pathological condition related to his heart rhythm.  The examiner suggested that previous medical records had confused supraventricular tachycardia with sinus tachycardia.  He explained that sinus tachycardia is a normal cardiovascular response to physiological stress, resulting in an increase in cardiac output to accommodate the metabolic demands of active tissue.  He noted that the Veteran experiencing heart symptoms with activity is unsurprising given his weight, and stated that testing did not indicate a pathological condition.

Thus, the evidence suggests that the Veteran has experienced episodes of sinus tachycardia, but does not show an ongoing heart rhythm disability.  Rather, the VA examiners have suggested that the Veteran's heart palpitations are a normal response to activity given the Veteran's deconditioning.

The Board finds that the Veteran is competent to report that what he feels with regard to his heartbeats; however, he has not been shown to have the education, training, and experience necessary to provide a competent opinion as to whether any such heartbeat rhythm or rate is normal, or if abnormal, the reasons for such.  Although lay persons are competent to provide opinions on some medical issues, 
the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to cardiovascular matters.  The Board finds that such an etiology finding falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  

The Board finds the competent, probative medical evidence, including the opinion of the July 2013 VA examiner, suggests that the Veteran does not have an ongoing heart rhythm disability, but rather experiences episodes of sinus tachycardia with exertion.

Therefore, as the evidence does not support that the Veteran has an underlying disability that is manifesting with sinus tachycardia, the Board finds that service connection for a heart disability is not warranted.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

ORDER

Service connection for bilateral ankle disability is denied.

Service connection for sinus tachycardia is denied.


REMAND

The Board finds a remand is required on the issues of entitlement to service connection for a psychiatric disability and back disability.

Psychiatric Disability

The Veteran has claimed he has an acquired psychiatric disability due to service, to include as secondary to his weight gain caused by Nifedipine.  However, recently submitted evidence also contains diagnosis of PTSD due to military sexual trauma.  As the Veteran has neither been provided notice nor a VA examination with respect to that contention, the Board finds a remand is necessary to allow for further development.

In November 2013 the Veteran submitted additional medical evidence in the form of VA treatment records with a waiver of RO consideration.  Those records reflect that for the first time in June 2013 the Veteran reported he experienced a physical attack in service by two men attempting to sexually assault him.  He was diagnosed with PTSD due to military sexual trauma and depression.

In cases where the Veteran claims PTSD due to an in-service personal assault,  38 C.F.R. § 3.304(f)(5) provides that evidence from sources other than the Veteran's service records may be used to corroborate the Veteran's account of the stressor incident.  The regulation further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

Therefore, the Board finds that given the Veteran's recent contention of an in-service personal assault he should be provided with notice as required by 38 C.F.R. § 3.304(f)(5).

Back

Service treatment records reflect that in May 1982 the Veteran reported back pain after falling approximately 10 feet out of a tree while wearing a pack.  He was diagnosed with acute lumbar strain.  In July 1982 the Veteran again was diagnosed with lumbar strain after he reported pain after lifting 15 pounds of bricks.  He was diagnosed with back strain again in October 1982 after reported pain while lifting a heavy object.  He was found to have low back pain with right-sided radiculopathy.  He did not report recurrent back pain on his June 1983 report of medical history prior to his separation from service and his spine was found normal on examination.

At his VA examinations in both September 2009 and February 2010, the Veteran reported he has had back pain since falling in service.  Although the Veteran has been afforded VA examinations with respect to his back, an opinion has not been obtained as to whether the Veteran's current back condition is directly related to the back injuries he sustained in service.  

Once VA undertakes to provide an examination, it must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds it is necessary to obtain an addendum VA medical opinion regarding the etiology of the Veteran's current back condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all VA treatment records from January 2011 to present and associate with the claims file.

2. Send the Veteran a notification letter that completely satisfies 38 C.F.R. § 3.304(f)(5). The letter should set forth all examples listed in this regulation of sources other than service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service stressor based on personal assault.  A copy of the letter should be documented in the claims file.

3. Schedule the Veteran for a VA psychiatric examination.  The claims folder, to include a complete copy of this remand, must be made available to the examiner, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail. The examiner should address the following: 

a. Does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD?

b. Is it at least as likely as not (at least a 50 percent probability) that the alleged in-service assault described by the Veteran actually occurred?

c. If the responses to (a) and (b) are positive, is it at least as likely as not (at least a 50 percent probability) that the Veteran's PTSD is the result of the in-service assault?

d. If the examiner determines that the Veteran has PTSD, but did not experience an in-service personal assault, he or she should state whether it is at least as likely as not that the Veteran's PTSD had its onset in service or is otherwise etiologically related to his active service. 

As to any other currently diagnosed psychiatric disability, an opinion should be provided as to whether it is at least as likely as not that the disability had its onset during service or in the year following discharge, or is otherwise etiologically related to service. 

4. Obtain an addendum VA medical opinion as to the etiology of the Veteran's current back condition from the examiner who provided the VA examination of July 2013, or if she is unavailable, to another VA examiner.  If the examiner concludes that the Board's question cannot be answered without an examination, one should be scheduled.  

The examiner should opine as to whether it at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability either began during or was caused by his military service.  The opinion should specifically address the reports of back injuries noted in the Veteran's service treatment records.  A complete rationale should be provided for any opinion expressed.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


